Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): March 31, 2008 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On May 13, 2008, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended March 31, 2008. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. May 13, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: May 13, 2008 By: /s/Julie M. Pierce Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC REPORTS FIRST QUARTER RESULTS FOR 2008 JUNEAU, Alaska, May 13, 2008 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (Company), the parent company of Alaska Pacific Bank (Bank), announced first quarter net income of $154,000, or $.23 per diluted share. This represents a 24.9% decrease compared with $205,000 ($.31 per diluted share) for the first quarter of 2007. As explained more fully below, this decrease is directly related to an increase in the Companys provision for loan losses. Interest income increased $40,000 (1.3%) to $3.2 million for the first quarter of 2008 compared to the first quarter of 2007, reflecting a 6.3% increase in average loans offset with a declining yield on loans and other earning assets. The net interest margin on average earning assets for the first quarter was 5.00% in 2008 compared with 5.12% in the first quarter of 2007. Loans (excluding loans held for sale) were $169.1 million at March 31, 2008, an increase of 2.2% from the last quarter and an increase of 7.2% from a year ago. Deposits at March 31, 2008 were $156.5 million, a $7.1 million (4.7%) increase from last quarter and a $14.2 million (9.9%) increase from a year ago. Certificates of deposit increased $13.8 million attributable to an increase in public funds deposits. Total non-accrual loans at December 31, 2008 were $3.4 million compared with $323,000 last quarter and $941,000 a year ago. Impaired loans were $6.5 million and $1.2 million at March 31, 2008 and December 31, 2007, respectively. Total estimated impairments of $900,000 and $556,000, respectively, were recognized on these loans in evaluating the adequacy of the allowance for loan losses. The change in impaired loans relates directly to three participation loans located in Oregon and Utah which are not performing as agreed. Management, along with other participating banks, is in the process of evaluating these loans but have made the decision to increase the allowance for loan losses for these specific transactions based on the information that is currently available. Other than these three loans, the Bank has not had any negative trends in delinquencies in its loan portfolio, with loans past due 30 days or more only .32% of total loans (six loans). Net loan recoveries for the quarter ended March 31, 2008 amounted to $1,000 compared with net loan chargeoffs of $18,000 in first quarter of 2007 and a net recovery of $3,800 in the fourth quarter of 2007. The provision for loan losses increased to $170,000 in the first quarter from $45,000 in the first quarter of 2007, reflecting managements assessment of risks in the loan portfolio. Gain on sale of loans in the first quarter of 2008 was $81,000 compared with $51,000 last quarter and $91,000 in the first quarter of 2007. Noninterest expense for the first quarter declined $121,000 (5.4%) from last quarter and rose $41,000 (2.0%) from the first quarter of 2007. 5 As previously announced, the Company declared a regular quarterly dividend of $.10 per share payable on May 19, 2008, to shareholders of record as of May 8, 2008. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Company's actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements due to a wide range of factors including, but not limited to, the general business environment, interest rates, the economy in Southeast Alaska, the real estate market, competitive conditions between banks and non-bank financial services providers, regulatory and accounting changes, and other risks detailed in the Company's reports filed with the Securities and Exchange Commission. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) First Quarter 2008 (dollars in thousands, except per-share amounts) Three Months Ended March 31, December 31, March 31, 2008 2007 2007 Condensed Income Statement: Interest income $ 3,170 $ 3,285 $ 3,130 Interest expense (969 ) (982 ) (997 ) Net interest income 2,201 2,303 2,133 Provision for loan losses (170 ) (45 ) (45 ) Gain on sale of loans 81 51 91 Other noninterest income 256 253 237 Noninterest expense (2,115 ) (2,236 ) (2,074 ) Net income before income tax 253 326 342 Income tax expense (99 ) (139 ) (137 ) Net income $ 154 $ 187 $ 205 Earnings per share: Basic $ .24 $ .29 $ .32 Diluted .23 .28 .31 Performance Ratios: Return on average equity 3.29 % 4.05 % 4.61 % Return on average assets 0.33 0.41 0.46 Yield on average interest-earning assets 7.20 7.60 7.51 Cost of average interest-bearing liabilities 2.78 2.94 2.96 Interest rate spread 4.42 4.66 4.55 Net interest margin on: Average interest-earning assets 5.00 5.33 5.12 Average total assets 4.70 5.00 4.81 Efficiency ratio (a) 86.08 87.48 87.51 Average balances: Loans $ 168,925 $ 163,965 $ 158,956 Interest-earning assets 176,034 172,825 166,773 Assets 187,485 184,397 177,240 Interest-bearing deposits 118,429 120,434 117,345 Total deposits 142,949 148,761 139,393 Interest-bearing liabilities 139,497 133,577 134,946 Shareholders' equity 18,713 18,473 17,791 Average shares outstanding: Basic 649,690 639,397 632,297 Diluted 666,347 660,636 660,292 7 March 31, December 31, March 31, 2008 2007 2007 Balance sheet data: Total assets $ 189,604 $ 187,482 $ 175,884 Loans, before allowance 169,084 165,506 157,794 Loans held for sale 3,269 2,920 121 Investment securities 3,777 3,913 4,896 Total deposits 156,458 149,367 142,297 Federal Home Loan Bank advances 11,834 17,076 13,040 Shareholders' equity 18,732 18,669 17,877 Shares outstanding (b) 654,486 653,009 641,609 Book value per share $ 28.72 $ 28.59 $ 27.86 Asset quality: Allowance for loan losses $ 1,954 $ 1,783 $ 1,693 Allowance as a percent of loans 1.16 % 1.08 % 1.07 % Nonaccrual loans $ 3,378 $ 323 $ 941 Total nonperforming assets 3,378 323 941 Net chargeoffs (recoveries) for quarter (1 ) (3 ) 18 (a) Noninterest expense, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes only treasury stock. 8
